                  IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


       UNITED STATES OF AMERICA,


       V.                                      Case No.    CR418-253


       PHILLIP BENNETT,
                     Defendant.




            Katie Brewington counsel of record for defendant Phillip

       Bennett in the above-styled case has moved for leave of absence.

       The Court is mindful that personal and professional obligations

       require the absence of counsel on occasion. The Court, however,

       cannot accommodate its schedule to the thousands of attorneys who

       practice within the Southern District of Georgia.

            Counsel may be absent at the times requested. However, nothing

       shall prevent the case from going forward; all discovery shall
       proceed, status conferences, pretrial conferences, and trial shall
       not be interrupted or delayed. It is the affirmative obligation of

       counsel to provide a fitting substitute.


            SO ORDERED this       'day of November 2018.

                                      WILLIAM T. MOORE, JR., JUDGE
                                      UNITED STATES DISTRICT COURT
—^lU
                                      SOUTHERN DISTRICT OF GEORGIA
